United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0115
Issued: September 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2019 appellant filed a timely appeal from a September 30, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$1,792.81 overpayment of compensation for the period January 16 through February 2, 2019
because she continued to receive wage-loss compensation following her return to work; and
(2) whether OWCP properly found that appellant was at fault in the creation of the overpayment,
thereby precluding waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 16, 2017 appellant, then a 45-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a right knee condition causally related to
factors of her federal employment. She noted that she first became aware of the condition on
September 12, 2017, but did not realize the connection to her federal employment until
October 10, 2017. Appellant stopped work on September 21, 2017. OWCP accepted the claim
for right knee meniscal derangement due to an old tear and authorized right knee arthroscopic
surgery, which occurred on March 16, 2018. It paid wage-loss compensation on the supplemental
rolls for temporary total disability beginning November 17, 2017, and on the periodic rolls
effective April 1, 2018.
In a letter dated April 20, 2018, OWCP advised appellant that she had been placed on the
periodic rolls, outlined her entitlement to compensation benefits, and advised her of her
responsibility to return to work in connection with the accepted injury. In an attached EN1049
form, it provided:
“OVERPAYMENTS: To minimize the possibility of an overpayment of
compensation, NOTIFY THIS OFFICE IMMEDIATELY WHEN YOU GO
BACK TO WORK. If you receive your compensation payments via paper check,
the payment shows the period for which payment is made. If you have worked for
any portion of this period, return the payment to this office, even if you have already
advised OWCP that you are working. For payments sent by electronic funds
transfer (EFT), a notification of the date and amount of payment appears on the
statement from your financial institution. You are expected to monitor your EFT
deposits carefully, at least every two weeks. If you have worked for any portion of
the period for which a deposit was made, advise OWCP immediately so that the
overpayment can be collected.” (Emphasis in the original.)
In a letter dated January 25, 2019, appellant noted that she had gone back to work on
January 17, 2019, in a light-duty assignment which accommodated her doctor’s restrictions.
A Form CA-3 worksheet dated February 12, 2019, signed by an employing establishment
injury compensation specialist, indicated that on January 25, 2019 appellant accepted a January 21,
2019 limited-duty job offer working full time with restrictions.
On February 13, 2019 OWCP noted on a fiscal form that appellant had returned to work
on January 25, 2019, but that on February 2, 2019 it had paid her compensation for the period
January 25 through February 2, 2019. It calculated that appellant had been overpaid in the amount
of $1,008.68 for the nine days she received compensation following her return to work on
January 25, 2019.
In an e-mail dated June 11, 2019, OWCP requested that the employing establishment
clarify the date appellant returned to work. It noted that the employing establishment’s Form CA3 worksheet indicated that she accepted the job offer on January 25, 2019, but she submitted
correspondence indicating that she returned to work on January 17, 2019.

2

In a responsive e-mail dated July 2, 2019, the employing establishment responded to
OWCP noting that appellant worked 3.5 hours on January 16, 2019, which was overtime as it was
her day off. Appellant worked a full day on January 17, 2019, therefore her back to work date was
January 17, 2019. She was presented a job offer on January 21, 2019, which she signed on
January 25, 2019.
In a July 31, 2019 preliminary overpayment determination, OWCP advised appellant that
she had been overpaid $1,792.81 for the period January 16 through February 2, 2019 because she
returned to a limited-duty job on January 16, 2019, but continued to receive compensation for
temporary total disability through February 2, 2019. It explained that during the period January 6
through February 2, 2019 she had been paid a net total of $2,788.81, which divided by 28 days,
equaled a daily rate of $99.60. Since appellant was not entitled to compensation for 18 days from
January 16 to February 2, 2019, the daily rate of $99.60 multiplied by 18 totaled the overpayment
amount of $1,792.81. OWCP also determined that she was at fault in the creation of the
overpayment because she had accepted payment that she knew or reasonably should have known
to be incorrect. It informed appellant that she had the right to submit evidence or argument if she
disagreed with its findings. OWCP also informed her that she had a right to a prerecoupment
hearing before an OWCP hearing representative. Additionally, it instructed appellant to complete
an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit supporting
financial documentation. There was no response from appellant.
By decision dated September 30, 2019, OWCP finalized its preliminary determination that
appellant received an overpayment of compensation in the amount of $1,792.81 for the period
January 16 through February 2, 2019. It determined that she was at fault in the creation of the
overpayment2, and therefore, was not entitled to waiver of recovery of the overpayment. OWCP
required recovery in full within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 Section 8116(a) of FECA provides that, while an employee is receiving
compensation or if he or she has been paid a lump sum in commutation of installment payments
until the expiration of the period during which the installment payments would have continued,
the employee may not receive salary, pay, or remuneration of any type from the United States,
except in limited specified instances.4 OWCP’s procedures provide that an overpayment of

2

It is unclear from the case record whether appellant’s compensation payments were made by electronic funds
transfer.
3

Id. at § 8102(a).

4

Id. at § 8116(a).

3

compensation is created when a claimant returns to work, but continues to receive wage-loss
compensation.5
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period January 16 through February 2, 2019.
The evidence of record establishes that appellant returned to limited-duty work working
overtime for the employing establishment for 3.5 hours on January 16, 2019 as that was a
nonscheduled workday, and full-time work as of January 17, 2019, but she continued to receive
wage-loss compensation through February 2, 2019. As noted above, a claimant is not entitled to
receive compensation for total disability during a period in which she had actual earnings.
Therefore, an overpayment of compensation was created in this case.6
The Board further finds, however, that this case is not in posture for decision with regard
to the amount of overpayment. In the July 31, 2019 preliminary notice, OWCP determined the
overpayment to be $1,792.81 for the period January 16 through February 2, 2019, based upon a
finding that appellant had worked 18 full days from January 16 through February 2, 2019, and that
she was therefore overpaid at the rate of $99.60 for each of these days. However, appellant has
indicated that she returned to full-time work on January 17, 2019 and the employing establishment
has indicated that she worked 3.5 hours on January 16, 2019 and full-time work as of
January 17, 2019.
OWCP did not adequately explain the amount of the overpayment in this case as the Board
is unable to determine the proper overpayment for January 16, 2019 as appellant had worked only
3.5 hours that day. A claimant is entitled to an overpayment decision that clearly explains how
the amount was calculated.7 The Board therefore finds that OWCP has not established the amount
of the overpayment in question.
The case will be remanded to OWCP for recalculation of the amount of the overpayment,
to be followed by a new preliminary notice of overpayment and a de novo overpayment decision.

5

See E.R., Docket No. 19-1365 (issued December 23, 2019); J.L., Docket No. 18-1266 (issued February 15, 2019);
K.E., Docket No. 18-0687 (issued October 25, 2018); B.H., Docket No. 09-0292 (issued September 1, 2009); Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.1(a)
(September 2018).
6

Id.

7
See M.M., Docket No. 17-0560 (issued August 23, 2017); R.H., Docket No. 08-2025 (issued July 20, 2009); see
also O.R., 59 ECAB 432 (2008).

4

CONCLUSION
The Board finds that OWCP properly determined that an overpayment of compensation
was created. The Board further finds, however, that the case is not in posture for decision regarding
the amount of the overpayment.8
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: September 4, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8
In light of the Board’s findings regarding the amount of overpayment, it is premature to address the issue of fault
in the creation of the overpayment of compensation.

5

